Citation Nr: 0703789	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-15083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America











INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the St. Paul, MN 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned a 30 
percent rating effective January 29, 2004.  In a January 2005 
rating decision, the disability rating was increased to 50 
percent effective January 29, 2004.  The Board notes that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet .App. 35, 38 (1993).  Consequently, the 
matter of the evaluation remains in appellate status.

The matter of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
has been raised.  The Board refers this issue to the agency 
of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not 
result in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

A letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for PTSD be granted.  In a May 2004 rating 
decision, the RO granted service connection for PTSD and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated, the RO awarded 
service connection for PTSD in May 2004 rating decision and 
later assigned an initial 50 percent disability rating 
effective January 29, 2004 (date of claim).  Therefore, the 
VCAA letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's September 2004 notice of disagreement 
(NOD), the claimant took issue with the initial 50 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
January 2005 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in March 2004.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined and there are subsequent medical 
records in the claims file.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Evaluation for PTSD

In February 2004, a claim was received from the veteran for 
service connection for PTSD.  According to the veteran, his 
symptoms include nightmares, hypervigilance, social anxiety, 
anger, and occupational deficiencies.  

A March 2004 VA examination concluded that the veteran has 
chronic PTSD.  It was noted that the veteran was awarded the 
Purple Heart and the Combat Infantryman's Badge.  His 
stressors were reviewed.  

The VA examiner noted that, "he was confronted with injuries 
and threatened death, and he responded with intense fear and 
helplessness."  As a result, the veteran met Criteria A on 
the Clinician-Administered PTSD Scale for DSM-IV.  The 
veteran also met Criteria B through F, due to such 
afflictions as daily intrusive recollections, anti-social 
behavior, sleep deprivation, and occupational impairment.  It 
was noted that the veteran had attended a vocational 
technical institute.  At the time of the examination, it was 
noted that the veteran had been "relatively unemployed for 
the past five to six years, but does sell metal work to art 
galleries from his own shop."  The examiner discussed 
outpatient progress reports, noting that the veteran, 
"reported difficulty holding jobs due to interpersonal 
conflicts in the work setting, and thus he works out of his 
own metal shop."  

The veteran's other symptoms included hypervigilance, 
emotional numbness, chronic yet mild depression, low energy, 
and difficulty making decisions.  The veteran avoided 
stressors whenever possible, shying away from movies that may 
trigger a traumatic event.  The report also stated that the 
veteran is dependant on marijuana, as he used the drug daily.  
The examiner also noted that the veteran recently began 
utilizing VA psychiatric services on an regular, outpatient 
basis.

The examiner documented that the veteran had been married for 
over 30 years.  He had never been hospitalized for his PTSD, 
and he had never taken any medication to treat psychological 
illness.  According to the report, the veteran was 
cooperative, with "about average" intellect and social 
skill.  The examiner stated that, "He was well oriented to 
the world and no delusional speech was observed."  The VA 
examiner noted that the veteran was "well-groomed" and 
"looked his stated years."  Though he reported sleep 
disturbance in the past, the veteran reported an adequate 
sleep pattern at the time of the VA examination.  There is no 
mention of speech abnormality within the veteran's medical 
record.  Though described as quiet and introverted, the 
reports do not note any abnormalities with regard to his 
thought processes.  He did not demonstrate any disturbance in 
memory or concentration during the VA interview, and he 
displayed "some insight into the nature and cause of his 
problems."  The report stated, "In his leisure time, [the 
veteran] visits with friends, enjoys movies, likes to go out 
for lunch, and enjoys working in his metal shop."

On the Mississippi Scale for Combat-Related PTSD, the veteran 
scored 92, which is below the suggested cutoff point of 107.  
Ultimately, the VA examiner assigned the veteran a global 
assessment of function (GAF) score of 60.  

Outpatient records from August 2004 through June 2005 note 
similar observations.  In these sessions, the social worker 
noted frequently that the veteran presented as stable.  His 
condition was consistent through each session, and in most 
cases the veteran maintained that he was "doing fairly 
well."  Most of the sessions touched on anger management and 
social isolation.  It was noted that he was self-employed.  

In a February 2004 statement from the veteran's wife, she 
maintained that, "[The veteran's] life has been very 
negatively affected by his military service in Vietnam with 
the US Army."  According to her, he kept to himself most of 
the time.  She stated that their home was in an isolated 
location with no close neighbors, and that he kept an eye out 
most of the time due to his distrust of people's intentions.  
She claimed that they moved to that location in order to 
"raise most of our food so we could subsist when the economy 
crashed."  As for his social behavior, while she recognized 
that he had a few "longtime friends," she insisted that he 
was often "moody and depressed," taking exception to 
"casual comments."  She reported other abnormal behavior, 
such as refusing to change out of his casual clothing for 
their wedding and to attend other important events, panic 
attacks, and a desire to remain at home most of the time.  
The veteran's wife stated that, although he enjoyed some of 
the people at his last full-time job, "He quit because of 
confrontations with the managers, bad headaches, and 
stress."

In an October 2006 letter, a VA licensed social worker from 
the outpatient clinic essentially reiterated his observations 
from a November 2004 letter.  He stated that the veteran had 
been awarded a 30 percent rating for PTSD, but this rating 
did not reflect the true extent of his disability.  The 
social worker stated that the veteran's condition was chronic 
and not responsive to treatment.  His PTSD resulted in 
significant impairment in the veteran's ability to function 
interpersonally.  He remained socially avoidant and 
demonstrated severe and permanent impairment in social and 
occupational functioning.  Thus, he was unemployable.  

The Board notes that the veteran's 30 percent rating was 
increased to 50 percent from the date of claim, as noted in 
the introductory portion of this decision.  Thus, the 
notation by the social worker that the veteran was rated as 
30 percent disabling was inaccurate.  

When analyzing claims for PTSD, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  The March 2004 VA examiner 
rendered a GAF score of 60, and the veteran's VA outpatient 
therapist has, in a November 2004 letter, rendered a GAF 
score of 50.

In the present case, the veteran has been assigned a 50 
percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  

According to the VA examination, although his mood was 
slightly depressed, the veteran does not have any current 
suicidal ideation.  Obsessional rituals which interfere with 
routine activities were not noted.  He did not demonstrate 
difficulty in understanding complex commands, impaired 
judgment or impaired abstract thinking.  His speech was not 
intermittently illogical, obscure, or irrelevant.  Although 
the veteran reported some panic symptoms, including sweats 
and shakiness, he does not have near-continuous panic or 
depression affecting the ability to function independently.  
The veteran has been treated for anger management, however, 
the reports are silent for impulse control problems.  The 
veteran does not have spatial disorientation or neglect of 
personal appearance and hygiene.  Although the veteran has 
some work impairment, noted by the VA examiner and the 
veteran's wife, he does own and operate a decorative ironwork 
shop.  

The veteran has difficulty in establishing and maintaining 
effective work and social relationships.  In addition, he has 
difficulty in adapting to stressful circumstances including 
work or a worklike setting, as demonstrated in the medical 
records, to include the October 2006 report.  However, he 
does not have an inability to establish and maintain 
effective relationships.  The veteran has been married to one 
person for many years.  He does not have many friends, but he 
does have some social contacts.  He admitted that he enjoys 
visiting with friends in his spare time.  The statement by 
the social worker that he had an inability to tolerate normal 
interpersonal contact, is contradicted by the veteran's 
report of enjoying friends and leisure activities during his 
VA examination.  Also, the outpatient records clearly 
recognize that while the veteran refrains from participating 
in some social activities, he does have close friends who are 
also Vietnam veterans from his unit.  

Although the Board recognizes that social isolation is a 
predominant concern for the veteran, the veteran does not 
exhibit nearly all of the criteria indicative of a 70 percent 
rating.  The Board notes that the social worker stated that 
there was severe impairment.  However, the social worker did 
not address the specific rating criteria in its totality, as 
discussed above, and which are not met.  In applying the 
veteran's symptoms and manifestations of his PTSD as 
documented in the record, the Board finds that the criteria 
for a higher rating is not met.  Further, his GAF scores are 
also consistent with the current rating when considered with 
the demonstrated clinical findings.  

However, due to the veteran's social impairment in 
particular, the 50 percent rating, but no more, is 
appropriate as the evidence more nearly approximates the 
criteria for a 50 percent rating.  A 70 percent rating is not 
warranted because the veteran's PTSD was not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.


ORDER

A initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


